UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 98-4268

FRANCIS BARRY NEWMAN,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
James C. Turk, District Judge.
(CR-93-68)

Submitted: November 24, 1998

Decided: February 10, 1999

Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Charles Robison Allen, Jr., Roanoke, Virginia, for Appellant. Donald
Ray Wolthuis, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Francis Barry Newman appeals his convictions and sentence for
possession of a firearm by a felon and attempted possession with
intent to distribute cocaine. We affirm.

Newman was indicted for criminal conspiracy and various drug
and firearm charges related to an armed drug trafficking network that
he headed in western Virginia. If convicted by a jury, Newman would
have faced a maximum penalty of four life terms plus seventy years
incarceration. Newman initially pled not guilty.

Newman eventually changed his plea to guilty on two counts of the
indictment: possession of a firearm by a felon and attempted posses-
sion with intent to distribute cocaine. The remaining counts were dis-
missed. At his Fed. R. Cr. P. 11 hearing, Newman testified that he
was in fact guilty of these crimes. In his plea agreement, Newman
agreed that he would accept accountability for fifteen kilograms of
cocaine. Further, he stipulated that there was a sufficient factual basis
to support the allegations to which he pled guilty.

The Presentence Investigation Report ("PSR") recommended, inter
alia, a two-point enhancement for possession of a firearm during the
drug offense. Newman filed certain objections to the PSR, although
none addressed the firearm enhancement or the drug quantity. His
objections were overruled.

On appeal, Newman contends that he received ineffective assis-
tance of counsel regarding his guilty plea and sentencing, because his
attorney failed to investigate the amount of drugs for which he was
held responsible, ignored his efforts to prove his innocence on the
firearm charge, and failed to object to the firearm enhancement when
there was no evidence that the firearms were related to his drug
offense. A claim of ineffective assistance is not properly raised on
direct appeal unless the record discloses conclusively that defense
counsel was ineffective. See United States v. Williams, 977 F.2d 866,
871 (4th Cir. 1992). In this case, the plea agreement shows that New-

                     2
man agreed that he was responsible for fifteen kilograms of cocaine
and that he admitted the factual basis of his firearm conviction. In
addition, the officer's affidavit and the PSR paint a picture of a drug
conspiracy replete with guns, rendering the firearm enhancement
proper. Therefore, the record does not conclusively show that New-
man was denied effective assistance of counsel. Thus, we decline to
address the claim on direct appeal. To the extent that Newman chal-
lenges the voluntariness of his guilty plea, our review of the record
reveals that such a claim is patently without merit.

We, therefore, affirm Newman's convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3